Title: To Thomas Jefferson from John Brown Cutting, 7 October 1788
From: Cutting, John Brown
To: Jefferson, Thomas


          
            
              Sir
            
            London 7th of October 1788.
          
          Since my letter yesterday which I prepar’d with rapidity for the mail of today (resolute not again to incur the accusation of inattention or tardiness as heretofore) yours of Octr. 2d is received: and likewise a small parcel which I can safely convey to New York as you request within a few days. I propose directing it to Mr. Osgood that the official superscription may neither alarm the fears nor excite the curiosity of the bearer.
          I am not correctly informed upon the subject of prohibiting our wheat. I believe however that in virtue of the powers granted the privy council to make temporary regulations of the Commerce of the United States, a proclamation has been issued directing the Commissioners of the Treasury upon the suggestion that a dangerous  insect infects the wheat of that country to take such order thereon as may prevent its introduction here. In consequence of which Sir Joseph Banks and other ingenious persons are appointed to inspect every parcel and upon their report of its safe or dangerous qualities it is either permitted to be or totally prohibited from being sold. I will make farther enquiry and let you know if I have mistated aught herein. The whale fishery this year is boasted of as being prodigiously productive. With bounties so enormous, and impolicy in other nations so glaring how can it be otherwise? The encouragement here is sufficient to cover the merchant even if he were purposely to send out to Nantucket for whalemen the most expert in the Universe. And I doubt not in some instances this has been done. Apropos did I ever send you Mr. Bufoy’s speech upon the extension of the fisheries in Scotland. If not I will. In your opinion of the utility that might result from rejecting all the decisions of a Murray—if unless this be done we must adopt them all, I do most heartily concur. But tho’ thus concurring and wishing I fear it never will take place. For many of his determinations are so ingenious, leading and authoritative in commercial cases and other ambiguities of meum and tuum that it is much to be apprehended that his celebrity in decisions of property will contribute to sanction his heretical opinions concerning civil liberty.
          You mention the aristocratical form of convoking the states general as in 1614. Pray in what manner were they then convoked? If I ever knew I have forgotten.
          Will you excuse the liberty I take in recommending the inclosed letters for Mesrs. Rutledge and Shippen to your care. I believe they are both still in Geneva; but am not certain.
          With the truest respect and esteem I have the honor to be Your obliged and mo. obedt sert,
          
            
              John Brown Cutting
            
          
        